 

Exhibit 10.9

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE

DEFERRED INCOME AGREEMENT

WITH DEAN H. HESS

 

This AMENDMENT NO. 1 (this “Amendment”) to the deferred income agreement between
Jacksonville Savings Bank (the “Bank”) and Dean H. Hess is hereby entered on
January 17, 2018.

 

WHEREAS, Chapin State Bank, the predecessor to the Bank, entered into a deferred
compensation agreement with Mr. Hess on July 1, 1982 (the “Agreement”); and

 

WHEREAS, the Bank is a wholly-owned subsidiary of Jacksonville Bancorp, Inc.
(“Jacksonville”); and

 

WHEREAS, Jacksonville, CNB Bank Shares, Inc. and CNB Acquisitions, Inc. have
entered into an Agreement and Plan of Merger dated as of January 17, 2018 (the
“Merger Agreement”); and

 

WHEREAS, following the completion of the transactions contemplated by the Merger
Agreement (the “Merger”), the Agreement shall be assumed by any successor to the
Bank pursuant to the terms of the Agreement as amended by this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Agreement is hereby amended as follows:

 

1.          Amendment to Section 4 of the Agreement. The following sentence is
hereby added to the end of Section 4 to read as follows:

 

“Notwithstanding the foregoing, the Director shall not be deemed to have a
termination of service for purposes of this Agreement unless the Director has a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder.”

 

2.          New Section 16 of the Agreement. Section 16 is hereby added to the
Agreement to read as follows:

 

“16.      No Acceleration of Benefit Payments. No acceleration of the time or
schedule of any payment may be made pursuant to this Agreement, unless both
written consent is received from the Director and such earlier distribution does
not result in adverse tax consequences under Section 409A of the Code.”

 

3.          Capitalized Terms. Capitalized terms herein shall have the meanings
ascribed to them in the Agreement except as otherwise expressly provided in this
Amendment.

 

4.          Effect of Amendment. Except and to the extent modified by this
Amendment, the provisions of the Agreement shall remain in full force and effect
and are hereby incorporated into and made a part of this Amendment.

 

   

 

  

5.          Effective Date. This Amendment shall become effective on the date on
which the Effective Time occurs. In the event the Merger Agreement is terminated
by the parties thereto without the transactions contemplated thereby having been
consummated, this Amendment shall be deemed null and void ab initio.

 

[Signature Page Follows]

 

 2 

 

  

IN WITNESS WHEREOF, the parties below have executed this Amendment as of the
date first written above.

 

  JACKSONVILLE SAVINGS BANK         By: /s/ Richard A. Foss   Name: Richard A.
Foss   Title: President and CEO         DIRECTOR         /s/ Dean H. Hess   Dean
H. Hess

 



 3 

